Name: Commission Decision No 2105/84/ECSC of 11 July 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-07-24

 Avis juridique important|31984S2105Commission Decision No 2105/84/ECSC of 11 July 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 194 , 24/07/1984 P. 0018 - 0018 Spanish special edition: Chapter 13 Volume 16 P. 0031 Portuguese special edition Chapter 13 Volume 16 P. 0031 *****COMMISSION DECISION No 2105/84/ECSC of 11 July 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 18 thereof, Whereas: Inspections carried out by the Commission have shown that deliveries to the common market of products subject to the Article 58 quota system made by crude steel producers or by finished steel producers not subject to the system as their quarterly references are less than 6 000 tonnes for categories I and II and 3 000 tonnes for categories III, IV, V and VI, or by finished steel producers not possessing quotas in the categories concerned, have considerably increased in the last two years. These deliveries to the common market by undertakings which do not possess quotas, appear to have given an advantage to certain finished steel producers which have thereby been able to release in the common market a part of their production which should not have been delivered to that market. Even if the total quantity produced is not increased as a result of this, such a practice tends to release on to the market quantities larger than those determined by an analysis of demand and the abatement rates. In these circumstances it is proper to put an end to such practices. The situation considered in this Decision represents an unforeseen difficulty as defined in Article 18 (1) of Decision No 234/84/ECSC, HAS ADOPTED THIS DECISION: Article 1 The following subparagraphs are hereby added to Article 2 (1) of Decision No 234/84/ECSC: 'Undertakings which make deliveries of one or more categories of product subject to the quota system under Article 58 of the Treaty to other steel undertakings which are not subject to the steel quota system for the same categories shall be obliged, notwithstanding the explanatory notes in Annex II, to declare such deliveries themselves and the tonnages concerned will be debited against their quotas. At the request of undertakings which have made deliveries of the type described in the second subparagraph during the course of the reference period used for the calculation of the reference quantities as defined in Article 6, the Commission shall make an appropriate amendment to their reference quantity.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1.